Citation Nr: 0212308	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a head trauma, to include 
injury to the right eye.

(The issues of entitlement to service connection for the loss 
of teeth and a left eye disability will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from May 10, 1940 to July 25, 
1940, and from August 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.   

The Board is undertaking additional development on the issues 
of entitlement to service connection for the loss of teeth 
and a left eye disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response received as a result of the 
notification, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition relating to the issue on appeal has been 
obtained.

2.  Service connection for the residuals of a brain 
concussion, to include a right eye disability, was denied by 
the agency of original jurisdiction in a January 1982 
decision. 

3.  The evidence received after the January 1982 includes 
statements by the veteran and VA medical records reflecting 
treatment for vision loss and dementia.  This evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1982 RO's decision denying entitlement to 
service connection for residuals of a head trauma, including 
right eye disability, is final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals 
of a brain concussion, to include a right eye disability, has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The appellant was notified of the laws and regulations 
pertaining to new and material evidence in the May 2000 
statement of the case (SOC) and the October 2001 supplemental 
statement of the case (SSOC).  Specifically, the appellant 
was notified that if there was additional evidence which was 
new and material and sufficient to reopen his claim, it was 
his responsibility to obtain it.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has not submitted or identified 
pertinent evidence for VA to aid in obtaining.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed before that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a concussion of the brain, to include a right 
eye disability.  The veteran maintains that while he was on 
active duty, he fell down, hit his head, suffered a 
concussion, and in turn, experienced an eye disability of the 
right eye.  As such, he asks for service connection.

The veteran was originally denied service connection for the 
residuals of a head injury, along with a disability of the 
right eye, in January 1982.  The RO noted in its decision 
that the record did not support a finding that the veteran 
had residuals of a head injury, to include a disability of 
the right eye, that was related to his period of service.  
The veteran was notified of that decision but did not appeal; 
hence, that decision became final.  See 38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

When the RO denied service connection in January 1982, the RO 
based its decision on the veteran's service medical records, 
the veteran's application for benefits, private medical 
records, VA treatment records, and various VA examination 
reports.  Since then, the veteran has submitted written 
statements, and the veteran's VA medical records have been 
obtained.  He has also proffered testimony.  Yet, while the 
veteran contends that he has a disability related to a 
concussion, this contention is not new.  It has been made 
previously to the VA.  To the extent that the appellant 
contends that his right eye disability is related to his 
military service, this assertion is also not new.  The 
service medical records do not show that the veteran suffered 
from any head injury residuals, to include a right eye 
disorder.  

The rest of the medical evidence received since January 1982 
is new in that it was not previously of record.  It must be 
determined whether it is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence of 
current head injury residuals or right eye disorder that is 
linked etiologically to his military service.

None of the new evidence is material.  The medical records do 
show current findings of dementia and vision loss in the 
right eye, but there is 


no competent evidence that pertinent disability is related to 
an injury or any other incident in service.  

The veteran's contention that he has residuals of head 
trauma, including right eye disability, and that this is a 
result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, at 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nor are his assertions credible in the face of 
medical evidence not etiologically linking his current eye 
disability and his military service.  Accordingly, the 
evidence received after January 1982 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for the residuals of a concussion of the brain, to 
include a right eye disability.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).



ORDER

New and material evidence has not been submitted, the claim 
for service connection for the residuals of a concussion of 
the brain, to include a right eye disability, is not 
reopened, and the benefit sought on appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

